In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00001-CR




      EX PARTE MICHAEL SHANE BOHANNON




         On Appeal from the 54th District Court
              McLennan County, Texas
             Trial Court No. 2020-3879-2




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION

       Appellant Michael Shane Bohannon has filed a motion to dismiss this appeal.      As

authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See

TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:       March 31, 2021
Date Decided:         April 23, 2021

Do Not Publish




                                              2